Opinion filed October 9, 2008




                                               In The


   Eleventh Court of Appeals
                                             __________

                                      No. 11-08-00192-CV
                                          __________

           RAYMOND FRANKE AND CECILIA FRANKE, Appellants

                                                  V.

     BRUCE A. CLARK & BRUCE C. CLARK, INTERVENOR, Appellees


                             On Appeal from the 42nd District Court

                                      Callahan County, Texas

                                   Trial Court Cause No. 17,271


                             MEMORANDUM OPINION
       The trial court signed its judgment on May 30, 2008. Appellants filed a notice of appeal but
did not file a motion for new trial. The appeal is dismissed.
       Appellants have not filed an affidavit of inability to pay costs on appeal pursuant to TEX . R.
APP . P. 20.1. When the appellate record was not timely filed, the clerk of this court wrote the parties
advising them that the due date for the record had been extended. TEX . R. APP. P. 37.3(a)(1). Both
the clerk of the trial court and the court reporter have informed this court in writing that appellants
have failed to make arrangements to pay for the appellate record. On August 18, 2008, the clerk of
this court wrote the parties advising that the appeal would be subject to dismissal unless appellants
filed proof that they had made arrangements to pay for the clerk’s record and the record was filed
in this court on or before October 2, 2008. There has been no response to our August 18 letter.
       The failure to file the appellate record is due to appellants’ actions. TEX . R. APP . P. 37.3(b).
The appeal is dismissed.


                                                                PER CURIAM

October 9, 2008

Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2